Citation Nr: 1452263	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-45 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (referred to herein as "lumbar spine disability"), to include as secondary to service-connected pes planus, arthritis of the right great toe, or other service-connected lower extremity disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Louisville, Kentucky.  A transcript is included in the Virtual VA claims file.

In April 2014, the Board remanded the Veteran's appeal to the RO with instruction to schedule the Veteran for a VA examination to obtain an opinion as to the likelihood that any and all service-connected disabilities of the lower extremities caused or permanently aggravated the Veteran's lumbar spine disability, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in May 2014.

The Board finds that the VA examination was adequate to evaluate the Veteran's lumbar spine disability.  The examiner provided an opinion on the relationship between the Veteran's lumbar spine disability and lower extremity disabilities and complied with the Board's instructions.  The Board is therefore satisfied that the instructions in its remand of April 2014 been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability is not related to service-connected pes planus, arthritis of the right great toe, other service-connected lower extremity disability, or service.

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected pes planus, arthritis of the right great toe, or other service-connected lower extremity disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated January 2006 and April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his lumbar spine disability in May 2006, September 2010, and May 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran claims that his lumbar spine disability is secondary to his disabilities of the lower extremities.  The Veteran's service-connected disabilities of the lower extremities are:  (1) DJD and hallux valgus right metatarsophalangeal joint (MPJ), great toe (hereinafter "MPJ condition"); (2) DJD, left hip; (3) tricompartmental DJD, right knee; (4) right ankle condition; (5) left ankle condition; and (6) bilateral pes planus.  In an October 2005 statement the Veteran claimed that his flat feet caused him to reposition his body in such a way that caused his back condition.  At his April 2013 hearing before the Board, the Veteran clarified his position that his service-connected lower extremity conditions altered his gait in such a way to cause his lumbar spine disability.

Service treatment records do not reflect any diagnoses, treatment, or symptoms of in-service back conditions.

In May 2006, the Veteran underwent his first VA examination for his lumbar spine disability.  The Veteran reported a 30-year history of low back pain without radiation or radiculopathy.  The examiner, a spinal surgeon, diagnosed the Veteran with degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was the result of his flat feet.  The examiner based this opinion on the rationale that there is no apparent association between flat feet and DDD, since studies show that flat feet usually do not cause such conditions.

The Veteran's treating VA podiatrist offered an opinion on the Veteran's lumbar spine disability.  In the course of treating the Veteran for a toenail condition in April 2008, the podiatrist opined that an anterior talofibular ligament strain over a long period of time will modify the Veteran's gait, which often affects upper joints up the kinetic chain.  In December 2008, after being asked for a more definitive statement of causation, the podiatrist opined that the Veteran's MPJ condition and resulting guarding on gait has been sufficient to cause kinetic chain alteration from gait.  In November 2009, the podiatrist more specifically opined that the combination of gait changes from internal tibial rotation and left ankle arthritic changes have more likely than not aggravated the Veteran's spine condition.  In February 2010, the podiatrist clarified his opinion, noting that internal tibial rotation is due to flat feet.  

The Veteran underwent a second VA examination in September 2010.  The Veteran reported gradual onset of lower back pain since 1980 without any history of trauma.  The examiner diagnosed the Veteran with DDD of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability less likely as not caused by or related to the Veteran's MPJ condition.  The examiner based this opinion on the rationale that his search of the pertinent literature could find no support for an association between MPJ arthritis and DDD, nor did he find support for an association between flat feet and DDD.  The examiner concluded that the Veteran had three separate and unrelated conditions.  

In March 2013, the Veteran requested from his VA treating advanced practice registered nurse (APRN) a letter stating that it was possible that his lumbar spine disability is related to the conditions of his feet.  The APRN refused, stating that he would not be comfortable making such a statement.

The Veteran underwent a third VA examination for his lumbar spine disability in May 2014.  The examiner noted DDD of the lumbosacral spine with right lower extremity radiculopathy, manifested by arthritis.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was caused or aggravated by any of the Veteran's service-connected disabilities of the lower extremities.  The examiner based this opinion on the rationale that there is currently no scientific evidence that shows a causal relationship between the development of arthritis in the spine and any of the Veteran's service-connected conditions.  The examiner further opined that the Veteran's disability was less likely than not incurred in or caused by service.  The examiner based this opinion on the rationale that there was no evidence of injury to or treatment for the back in service treatment records, and the Veteran did not claim onset of back problems until years after leaving service.

The Board finds the opinions of the VA examiners more probative than the opinion of the Veteran's treating VA podiatrist.  The podiatrist's opinion is inconsistent each time it appears in the record, shifting between the Veteran's pes planus and MJP condition as a cause.  The VA examiners, unlike the podiatrist, reached their opinion following a documented clinical examination of the Veteran's lumbar spine.  Each of the VA examiners determined that a lumbar spine disability like the Veteran's cannot be caused or aggravated by the Veteran's lower extremity disabilities.  The VA examiners stated that there is no scientific literature to support such a connection, and the podiatrist did not indicate the existence of such scientific literature.  The Board finds that the VA examiners' research review and examination of the Veteran's spine give more weight to their opinion than the podiatrist, who based his less consistent opinion on observation of the Veteran's feet and gait, and not his back.

In addition, the Board finds no evidence in the record that the Veteran's lumbar spine disability is directly related to service. 

Based on the foregoing, the Board finds that the Veteran's lumbar spine disability is not caused by or related to service or his service-connected disabilities of the lower extremities.  Accordingly, the claim for service connection for a lumbar spine disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected pes planus, arthritis of the right great toe, or other service-connected lower extremity disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


